Citation Nr: 0511216	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to October 28, 2002, 
for the grant of service connection for right ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

Although a videoconference hearing before the Board was 
scheduled for March 2005, the veteran failed to appear for 
the hearing without explanation.  He has not requested that 
the hearing be rescheduled.  Therefore, the hearing request 
is considered withdrawn.

The Board notes that the issue of entitlement to an earlier 
effective date for service connection for tinnitus was 
included in the statement of the case.  Thereafter, the 
veteran submitted a VA Form-9, in which he limited his appeal 
to the issue of entitlement to an earlier effective date for 
the grant of service connection for right ear hearing loss 
disability.  The Board will limits its consideration 
accordingly.

It is not clear to the Board whether the veteran intended the 
VA Form-9 to constitute a notice of disagreement with the 
assigned noncompensable evaluation for the hearing impairment 
in his right ear or the assigned 10 percent evaluation for 
tinnitus.  In the VA Form-9 the veteran appears to be raising 
the issue of entitlement to reimbursement for bills incurred 
at a VA hospital.  None of these matters is currently before 
the Board.  They are referred to the RO for appropriate 
action.   


FINDING OF FACT

The veteran did not express intent to pursue a claim of 
service connection for right ear hearing loss disability in 
the interim between the final rating action in June 1976 and 
his application to reopen the claim of service connection for 
right ear hearing loss disability that was received at the RO 
on October 28, 2002.  




CONCLUSION OF LAW

The criteria for an effective date prior to October 28, 2002, 
for the grant of service connection for right ear hearing 
loss disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that VA's General Counsel has held that the 
notification requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], are not applicable to appeals such 
as the current one involving a notice of disagreement with 
downstream issues, such as the effective date issue currently 
before the Board.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
This precedent opinion by the VA General Counsel is legally 
binding upon the Board.  See 38 U.S.C.A. § 7104(c) (West 
2002).  

Never the less, the Board notes that in a November 2002 
letter, the veteran was provided appropriate notice in 
response to his claim for service connection.  In the 
statement of the case, he was informed of the requirements 
for the benefit sought on appeal, the evidence considered by 
the RO, and the reasons for the RO's decision.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  

In sum, the Board is satisfied that the pertinent facts in 
this case have been properly developed.  Accordingly, the 
Board will address the merits of the veteran's claim.

Factual Background

In January 1976 the veteran filed a claim for service 
connection for right ear hearing loss disability.  By a June 
1976 rating action, the RO denied service connection for 
right ear hearing loss disability because the veteran failed 
to appear for a VA examination and the evidence of record was 
not sufficient for rating purposes.  The veteran did not 
appeal this decision.

In October 2002 the veteran filed a claim for service 
connection for bilateral hearing loss disability.  In an 
April 2003 rating decision, the RO granted service connection 
for right ear hearing loss disability based on a February 
2003 VA examination report noting the current presence of 
right ear hearing loss disability and the examiner's opinion 
that  service medical records evidenced an increase in 
severity in the hearing loss.  The RO assigned a 
noncompensable evaluation, effective October 28, 2002, the 
date of receipt of the veteran's claim.  


Analysis

The effective date of an award of compensation on a claim to 
reopen after a final disallowance of the claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400. 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155.

The record shows that the veteran's initial claim of service 
connection for right ear hearing loss disability was denied 
by the RO in June 1976.  The record does not reflect that the 
veteran filed a timely appeal of the decision.  Accordingly, 
the June 1976 decision is final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103 (2004).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The veteran filed his claim to reopen his previously 
disallowed claim of entitlement to service connection for 
right ear hearing loss disability in October 2002.  By rating 
action in April 2003, the RO granted reopening of the claim 
on the basis of new and material evidence other than service 
department records.  The RO then granted service connection 
for right ear hearing loss disability and assigned an 
effective date of October 28, 2002, the date of receipt of 
the claim to reopen, which was in accordance with 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (the effective date of an award of 
compensation on a claim to reopen after a final disallowance 
of the claim will be the date of receipt of the claim unless 
the new and material evidence includes service department 
records). 

The remaining question is whether the veteran indicated an 
intent to apply for service connection for right ear hearing 
loss disability in the interim between the final disallowance 
of the claim in June 1976 and the date of receipt of the 
claim to reopen in October 2002.  As the record contains no 
such communication or action from the veteran during the 
interim period, there is no factual or legal basis to assign 
an effective date earlier than October 28, 2002.  The Board 
has considered whether any of the VA outpatient records dated 
earlier in 2002 qualify as a claim to reopen but has 
determined that they do not because the 1976 denial of the 
claim was not on the basis that the service-connected 
disability was not compensable in degree.  See 38 C.F.R. 
§ 3.157. 

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard does 
not apply.  38 U.S.C.A. §5107(b).


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date prior to October 28, 2002, 
for the grant of service connection for right ear hearing 
loss disability is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


